UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 IN RE:                            Misc. No. 08-0444 (TFH)

 PETITIONERS SEEKING               Civil Action Nos.
 HABEAS CORPUS RELIEF
 IN RELATION TO PRIOR              02-cv-1130, 04-cv-1135, 04-cv-1144, 04-cv-1194, 04-cv-1227,
 DETENTIONS AT                     04-cv-1254, 05-cv-0023, 05-cv-0345, 05-cv-0490, 05-cv-0520,
 GUANTANAMO BAY                    05-cv-0526, 05-cv-0584, 05-cv-0586, 05-cv-0640, 05-cv-0714,
                                   05-cv-0723, 05-cv-0764, 05-cv-0765, 05-cv-0878, 05-cv-0833,
                                   05-cv-0887, 05-cv-0888, 05-cv-0891, 05-cv-0998, 05-cv-1001,
                                   05-cv-1009, 05-cv-1124, 05-cv-1237, 05-cv-1242, 05-cv-1243,
                                   05-cv-1246, 05-cv-1311, 05-cv-1487, 05-cv-1493, 05-cv-1505,
                                   05-cv-1509, 05-cv-1635, 05-cv-1667, 05-cv-1678, 05-cv-1714,
                                   05-cv-1779, 05-cv-1806, 05-cv-1864, 05-cv-2029, 05-cv-2104,
                                   05-cv-2197, 05-cv-2216, 05-cv-2336, 05-cv-2367, 05-cv-2369,
                                   05-cv-2384, 05-cv-2385, 05-cv-2386, 05-cv-2452, 05-cv-2458,
                                   05-cv-2466, 05-cv-2479, 06-cv-1675, 06-cv-1677, 06-cv-1678,
                                   06-cv-1679, 06-cv-1683, 06-cv-1687, 06-cv-1763, 06-cv-1768,
                                   06-cv-1769, 08-cv-0864, 08-cv-1104, 08-cv-1185, 08-cv-1221,
                                   08-cv-1223, 08-cv-1628, 08-cv-1733
                                           ORDER

       Before the Court are 105 habeas petitions from aliens who were detained at the United

States Naval Base in Guantanamo Bay, Cuba (“Guantanamo”) and have since been transferred or

released to a foreign country. For the reasons given in the Memorandum Opinion filed herewith,

the Court

       ORDERS that the 105 habeas petitions of former Guantanamo detainees in the above-

captioned cases are DISMISSED AS MOOT. Any non-habeas claims that were included in

those petitions are DISMISSED WITHOUT PREJUDICE.

       SO ORDERED.


April 1, 2010                                     /s/   Thomas F. Hogan
                                                            Thomas F. Hogan
                                                        United States District Judge